Name: Commission Regulation (EEC) No 76/89 of 13 January 1989 suspending the issuing of import licences for products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 1714 90 19 originating in Indonesia
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 No L 11 /24 Official Journal of the European Communities 14. 1 . 89 COMMISSION REGULATION (EEC) No 76/89 of 13 January 1989 suspending the issuing of import licences for products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 1714 90 19 originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard ta Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 10, 0714 10 90 and 0714 90 10 and originating in certain third countries ('), as amended by Regulation (EEC) No 3837/88 (2), and in particular Article 2 thereof, Whereas the applications for import licences for manioc and similar products originating in Indonesia lodged in the first two weeks of January 1989 under Article 2 of Commission Regulation (EEC) No 4008/87 of 23 December 1987 on rules for implementing the import arrangements for products of subheadings 0714 10 90 and 0714 90 10 of the combined nomenclature originating in countries other than Thailand that are at present Contracting Parties to the GATT (3), as amended by Regulation (EEC) No 348/88 (4), are for quantities that are completely out of the ordinary and in no way propor ­ tionate to the annual quota volume ; whereas faced with such an exceptional situation, in which it must be presumed that many applications have been for speculative purposes and that the terms of the agreement between the Community and the Republic of Indonesia (*) have not been respected, the Commission has been forced to restrict the issuing of licences in order to "preserve satisfactory operation of the agreement ; whereas in order to prevent the recurrence of such a situation the arrangements for the lodging of applications for and the issuing of certificates should be suspended so that suitable additional arrangements can be introduced in cooperation with the Indonesia authorities ; Whereas the measures provided for in this Regulations in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The issuing of import licences for products falling within CN codes 0714 10 91 , 071410 99, 0714 90 11 and 0714 90 19 originating in Indonesia is suspended. No licence application may be lodged under Article 2 of Regulation (EEC) No 4008/87. This Article shall not apply to applications lodged in the second week of January 1989. Article 2 This Regulation shall enter into force on 16 Janaury 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13. 2. 1987, p. 9. 0 OJ No L 340, 10 . 12. 1988, p. 1 . 0 OJ No L 378, 31 . 12. 1987, p. 2. ( «) OJ No L 34, 6. 2. 1988, p. 24. 0 OJ No L 219, 28. 7. 1982, p. 56.